UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Ziegler Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: September 30, 2011 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Annual Report September 30, 2011 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund September 30, 2011 Dear Shareholders: We are pleased to present the annual report of the Ziegler Lotsoff Capital Management Micro Cap Fund (the “Fund”) for the fiscal year ended September 30, 2011. The table below illustrates the Fund’s performance as of September 30, 2011 relative to several broad market indexes over various periods. Total Returns as of September 30, 2011 Six One Three Five Since Months Year Year Year Inception* (cumulative) (annualized) (annualized) (annualized) (annualized) Micro Cap Fund -25.44% -7.21% -2.68% -6.91% -1.35% Russell Microcap™ Index -25.37% -4.83% -2.00% -4.36% 0.32% Russell 2000® Index -23.12% -3.53% -0.37% -1.02% 3.51% Standard & Poors 500® Index -13.78% 1.14% 1.23% -1.18% 2.96% Annual Operating Expenses 2.35% * Inception Date: November 7, 2003 The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 877-568-7633. Equity indexes were mixed during the fiscal year ended September 30, 2011. Equity indexes rallied strongly in the first half of the year only to reverse course in the second half of the year. Losses were especially heavy in the economically sensitive sectors, as recession fears mounted. Waning confidence led investors to focus on stocks exhibiting more defensive characteristics. Performance variation among market capitalization segments significantly widened, with larger capitalization stocks performing significantly better than smaller issues. We believe low prices and attractive fundamentals can provide potential for a strong rally going forward, if investor confidence and risk appetites are restored. We maintain a favorable outlook for the equity markets, premised upon avoidance of an economic recession. The Fund’s performance for the twelve-month period ended September 30, 2011 was 2.38% lower than the Russell Microcap™ Index (the “benchmark”). The following table illustrates the Fund’s relative performance by sector during this period. 1 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Ziegler Lotsoff Capital Management Micro Cap Fund versus Russell Micro Cap™ Index Performance Attribution Twelve Months Ended September 30, 2011 Active Return Effect By Sector Consumer Discretionary -0.46% Industrials 0.50% Consumer Staples -0.21% Information Technology -0.53% Energy 0.07% Materials 0.03% Financials -0.33% Telecom Services 0.01% Health Care -1.30% Utilities -0.16% As illustrated in the table above, six of the ten sectors contributed to our relative underperformance. The best performance came from Industrials, Energy, Materials and Telecom Services. Conversely, the Fund’s positions in the Health Care, Information Technology, Consumer Discretionary, Financials and Consumer Staples sectors detracted from relative performance for the period. We thank you for the confidence and trust you place in us. Sincerely, Donald W. Reid, Ph. D. Chief Investment Officer This material is not authorized for use unless accompanied or preceded by a prospectus. Due to the limited focus of this Fund, the Micro Cap Fund is more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Additionally, smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. 2 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Index Comparison (Unaudited) Comparison of a Hypothetical $10,000 Investment in the Ziegler Lotsoff Capital Management Micro Cap Fund, Russell 2000®*, and Russell Microcap™ Index* Total returns** For the periods ended September 30, 2011 Average Annual Since Inception One Year Five Year (11/7/2003) to 9/30/2011 Ziegler Lotsoff Micro Cap Fund -7.21% -6.91% -1.35% Russell Microcap™ Index -4.83% -4.36% 0.32% Russell 2000® Index -3.53% -1.02% 3.51% * The Russell 2000® Index is comprised of the smallest 2000 companies in the Russell 3000® Index.The Russell 3000® Index is comprised of the 3000 largest U.S. companies based on market capitalization.The Russell Microcap™ Index includes the smallest 1,000 securities in the small-cap Russell 2000® Index plus the next 1,000 securities.All Indexes are unmanaged and returns include reinvested dividends. ** The performance quoted here represents past performance and is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Amounts shown do not reflect the deduction of taxes that a shareholder on fund distributions or the redemption of fund shares. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 877-568-7633. 3 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Investments by Sector (Unaudited) (As a Percentage of Long-Term Investments) September 30, 2011 Consumer Discretionary % Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Miscellaneous Telecommunication Services Utilities Total % 4 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments September 30, 2011 Number of Shares Value COMMON STOCK % ADVERTISING % Marchex, Inc. – Class B $ AEROSPACE & DEFENSE % Astronics Corp.* Astronics Corp. – Class B* CPI Aerostructures, Inc.* Ducommun, Inc. LMI Aerospace, Inc.* AGRICULTURE % Alliance One International, Inc.* APPAREL % Delta Apparel, Inc.* G-III Apparel Group Ltd.* Oxford Industries, Inc. Perry Ellis International, Inc.* Rocky Brands, Inc.* True Religion Apparel, Inc.* AUTO PARTS & EQUIPMENT % Dorman Products, Inc.* Fuel Systems Solutions, Inc.* Miller Industries, Inc. Motorcar Parts of America, Inc.* SORL Auto Parts, Inc.* Spartan Motors, Inc. Strattec Security Corp. Superior Industries International, Inc. Wonder Auto Technology, Inc.* BANKS % American River Bankshares* Banco Latinoamericano de Comercio Exterior S.A.† Bank of Commerce Holdings Bank of Marin Bancorp Banner Corp. Center Financial Corp.* Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* Community Capital Corp.* 5 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value BANKS (continued) Eagle Bancorp, Inc.* $ Enterprise Financial Services Corp. Fidelity Southern Corp. First Bancorp First Merchants Corp. First of Long Island Corp. First Security Group, Inc.* Great Southern Bancorp, Inc. Guaranty Federal Bancshares, Inc.* Heritage Commerce Corp.* Heritage Financial Corp. Horizon Bancorp MidWestOne Financial Group, Inc. New Century Bancorp, Inc.* Oriental Financial Group, Inc.† Pacific Continental Corp. Peoples Financial Corp. Savannah Bancorp, Inc.* Southwest Bancorp, Inc.* Taylor Capital Group, Inc.* Tennessee Commerce Bancorp, Inc.* Virginia Commerce Bancorp, Inc.* Washington Banking Co. BEVERAGES % Peet’s Coffee & Tea, Inc.* BIOTECHNOLOGY % AEterna Zentaris, Inc.*† Ariad Pharmaceuticals, Inc.* Arqule, Inc.* Astex Pharmaceuticals* Athersys, Inc.* Cambrex Corp.* Celldex Therapeutics, Inc.* Chelsea Therapeutics International Ltd.* Curis, Inc.* Cytokinetics, Inc.* Emergent Biosolutions, Inc.* Medicines Co.* Micromet, Inc.* Momenta Pharmaceuticals, Inc.* NPS Pharmaceuticals, Inc.* Vical, Inc.* 6 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value BUILDING MATERIALS % LSI Industries, Inc. $ CHEMICALS % Aceto Corp. Balchem Corp. Hawkins, Inc. Innophos Holdings, Inc. Quaker Chemical Corp. ShengdaTech, Inc.* Stepan Co. COMMERCIAL SERVICES % Advance America Cash Advance Centers, Inc. Cardtronics, Inc.* CPI Corp. DFC Global Corp.* Global Cash Access Holdings, Inc.* Hackett Group, Inc.* Kenexa Corp.* Lincoln Educational Services Corp. Medifast, Inc.* Multi-Color Corp. Perceptron, Inc.* Providence Service Corp.* StarTek, Inc.* Steiner Leisure Ltd.*† TNS, Inc.* Transcend Services, Inc.* COMPUTERS % CIBER, Inc.* Cogo Group, Inc.*† Computer Task Group, Inc.* Cray, Inc.* Dynamics Research Corp.* EasyLink Services International Corp. – Class A* Hutchinson Technology, Inc.* LivePerson, Inc.* Magma Design Automation, Inc.* Radisys Corp.* Rimage Corp. Super Micro Computer, Inc.* Virtusa Corp.* 7 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value DISTRIBUTION/WHOLESALE % Core-Mark Holding Co., Inc.* $ Navarre Corp.* Rentrak Corp.* DIVERSIFIED FINANCIAL SERVICES % Asta Funding, Inc. Calamos Asset Management, Inc. – Class A Edelman Financial Group, Inc. Imperial Holdings, Inc.* JMP Group, Inc. National Financial Partners Corp.* World Acceptance Corp.* ELECTRICAL COMPONENTS & EQUIPMENT % Advanced Battery Technologies, Inc.* Coleman Cable, Inc.* Energy Conversion Devices, Inc.* Insteel Industries, Inc. SL Industries, Inc.* ELECTRONICS % American Science & Engineering, Inc. Analogic Corp. Ballantyne Strong, Inc.* Bel Fuse, Inc. – Class B Electro Scientific Industries, Inc.* Fluidigm Corp.* LRAD Corp.* Measurement Specialties, Inc.* Methode Electronics, Inc. NAM TAI Electronics, Inc.† Newport Corp.* OSI Systems, Inc.* SRS Labs, Inc.* Sypris Solutions, Inc.* Vishay Precision Group, Inc.* X-Rite, Inc.* Zygo Corp.* ENERGY – ALTERNATE SOURCES % Comverge, Inc.* 8 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value ENERGY – ALTERNATE SOURCES (continued) Headwaters, Inc.* $ ENGINEERING & CONSTRUCTION % Exponent, Inc.* Mistras Group, Inc.* VSE Corp. ENTERTAINMENT % Multimedia Games Holding Co., Inc.* Rick’s Cabaret International, Inc.* Shuffle Master, Inc.* ENVIRONMENTAL CONTROL % Ceco Environmental Corp. Ecology and Environment, Inc. – Class A U.S. Ecology, Inc. FOOD % B&G Foods, Inc. Chiquita Brands International, Inc.* Nash Finch Co. Smart Balance, Inc.* Spartan Stores, Inc. FOREST PRODUCTS & PAPER % Buckeye Technologies, Inc. Wausau Paper Corp. GAS % Chesapeake Utilities Corp. HEALTHCARE – PRODUCTS % CardioNet, Inc.* Insulet Corp.* Kensey Nash Corp.* LeMaitre Vascular, Inc. Natus Medical, Inc.* Orthofix International N.V.*† SonoSite, Inc.* Syneron Medical Ltd.*† 9 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value HEALTHCARE – PRODUCTS (continued) Vascular Solutions, Inc.* $ HEALTHCARE – SERVICES % Almost Family, Inc.* Gentiva Health Services, Inc.* LHC Group, Inc.* Medcath Corp.* Metropolitan Health Networks, Inc.* Skilled Healthcare Group, Inc. – Class A* U.S. Physical Therapy, Inc. HOME BUILDERS % Standard Pacific Corp.* HOME FURNISHINGS % Furniture Brands International, Inc.* HOUSEHOLD PRODUCTS/WARES % Helen of Troy Ltd.*† Kid Brands, Inc.* INSURANCE % American Equity Investment Life Holding Co. AMERISAFE, Inc.* eHealth, Inc.* 1 Life Partners Holdings, Inc. 4 Maiden Holdings Ltd.† Meadowbrook Insurance Group, Inc. SeaBright Holdings, Inc. Tower Group, Inc. INTERNET % ePlus, Inc.* eResearchTechnology, Inc.* Global Sources Ltd.*† ICG Group, Inc.* Infospace, Inc.* interCLICK, Inc.* KIT Digital, Inc.* Liquidity Services, Inc.* Move, Inc.* PC-Tel, Inc.* 10 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value INTERNET (continued) Perficient, Inc.* $ Stamps.com, Inc. TeleCommunication Systems, Inc. – Class A* TheStreet, Inc. Travelzoo, Inc.* Web.com Group, Inc.* INVESTMENT MANAGEMENT COMPANIES % Arlington Asset Investment Corp. – Class A PennantPark Investment Corp. IRON/STEEL % Universal Stainless & Alloy* LODGING % Century Casinos, Inc.* MTR Gaming Group, Inc.* MACHINERY – DIVERSIFIED % Alamo Group, Inc. Cascade Corp. DXP Enterprises, Inc.* Intevac, Inc.* Kadant, Inc.* Tecumseh Products Co. – Class B* MEDIA % DG FastChannel, Inc.* Dolan Co.* Knology, Inc.* McClatchy Co. – Class A* New Frontier Media, Inc.* METAL FABRICATE/HARDWARE % AM Castle & Co.* LB Foster Co. MINING % Kaiser Aluminum Corp. 11 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value MINING (continued) North American Palladium Ltd.*† $ MISCELLANEOUS MANUFACTURING % Ceradyne, Inc.* FreightCar America, Inc.* GP Strategies Corp.* Lydall, Inc.* Movado Group, Inc. Synalloy Corp. OIL & GAS % BPZ Resources, Inc.* Callon Petroleum Co.* Crimson Exploration, Inc.* Gastar Exploration Ltd.*† GMX Resources, Inc.* Goodrich Petroleum Corp.* Magnum Hunter Resources Corp.* Petroquest Energy, Inc.* Resolute Energy Corp.* Rex Energy Corp.* Vaalco Energy, Inc.* OIL & GAS SERVICES % Dawson Geophysical Co.* Gulf Island Fabrication, Inc. Matrix Service Co.* Mitcham Industries, Inc.* OYO Geospace Corp.* PHARMACEUTICALS % Adolor Corp.* Ardea Biosciences, Inc.* Array Biopharma, Inc.* Depomed, Inc.* Dyax Corp.* Hi-Tech Pharmacal Co., Inc.* ISTA Pharmaceuticals, Inc.* Keryx Biopharmaceuticals, Inc.* Lannett Co., Inc.* MAP Pharmaceuticals, Inc.* Myrexis, Inc.* 12 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value PHARMACEUTICALS (continued) Omega Protein Corp.* $ Pharmacyclics, Inc.* Rigel Pharmaceuticals, Inc.* Santarus, Inc.* Sciclone Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc.* Sucampo Pharmaceuticals, Inc. – Class A* Targacept, Inc.* REAL ESTATE INVESTMENT TRUSTS % Anworth Mortgage Asset Corp. Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc.* CapLease, Inc. Capstead Mortgage Corp. Chatham Lodging Trust Colony Financial, Inc. CYS Investments, Inc. FelCor Lodging Trust, Inc.* Newcastle Investment Corp. NorthStar Realty Finance Corp. Resource Capital Corp. Two Harbors Investment Corp. REAL ESTATE MANAGEMENT % Thomas Properties Group, Inc.* RETAIL % America’s Car-Mart, Inc.* Biglari Holdings, Inc.* Destination Maternity Corp. Fuqi International, Inc.* PC Connection, Inc.* Shoe Carnival, Inc.* Stein Mart, Inc. SAVINGS & LOANS % BankFinancial Corp. BofI Holding, Inc.* First Defiance Financial Corp.* First Financial Holdings, Inc. First Pactrust Bancorp, Inc. Flushing Financial Corp. 13 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value SAVINGS & LOANS (continued) NASB Financial, Inc.* $ Pacific Premier Bancorp, Inc.* Provident Financial Holdings, Inc. Rockville Financial, Inc. Teche Holding Co. SEMICONDUCTORS % Amtech Systems, Inc.* Anadigics, Inc.* ATMI, Inc.* AXT, Inc.* Ceva, Inc.* Cohu, Inc. Emcore Corp.* Entropic Communications, Inc.* Exar Corp.* GSI Group, Inc.*† GSI Technology, Inc.* Ikanos Communications, Inc.* Integrated Silicon Solution, Inc.* IXYS Corp.* Kulicke & Soffa Industries, Inc.* Lattice Semiconductor Corp.* Nanometrics, Inc.* O2Micro International Ltd. ADR*† Pericom Semiconductor Corp.* Photronics, Inc.* Rudolph Technologies, Inc.* Sigma Designs, Inc.* SOFTWARE % Actuate Corp.* Bottomline Technologies, Inc.* China TransInfo Technology Corp.* Descartes Systems Group, Inc.*† Digi International, Inc.* Ebix, Inc.* Evolving Systems, Inc. InnerWorkings, Inc.* Medidata Solutions, Inc.* Opnet Technologies, Inc. Schawk, Inc. Seachange International, Inc.* Smith Micro Software, Inc.* 14 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value TELECOMMUNICATIONS % Alliance Fiber Optic Products, Inc.* $ Anaren, Inc.* BigBand Networks, Inc.* Communications Systems, Inc. Consolidated Communications Holdings, Inc. Extreme Networks* Globecomm Systems, Inc.* Ixia* KVH Industries, Inc.* Novatel Wireless, Inc.* Oplink Communications, Inc.* Opnext, Inc.* Symmetricom, Inc.* Tessco Technologies, Inc. UniTek Global Services, Inc.* Westell Technologies, Inc.* TOYS/GAMES/HOBBIES % JAKKS Pacific, Inc. Leapfrog Enterprises, Inc.* TRANSPORTATION % Air Transport Services Group, Inc.* CAI International, Inc.* PAM Transportation Services, Inc.* Paragon Shipping, Inc. – Class A† Roadrunner Transportation Systems, Inc.* Star Bulk Carriers Corp.† XPO Logistics, Inc.* TRUCKING & LEASING % Greenbrier Cos., Inc.* WATER % Consolidated Water Co., Ltd.† TOTAL COMMON STOCK (Cost $10,572,908) EXCHANGE-TRADED FUNDS % iShares Russell 2000 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $212,443) 15 Ziegler Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2011 Number of Shares Value WARRANTS % Magnum Hunter Resources Corp.*#^ $
